Belmont C.P. No. 99CR192. This cause is a death penalty appeal from the Court of Common Pleas of Belmont County. Upon consideration of appellant’s motion to supplement the record with Nawaz Ahmed’s medical records from the Belmont County Jail that were not previously included when the record was transmitted to this court,
IT IS ORDERED by the court that the motion to supplement the record be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the Clerk of the Belmont County Court of Common Pleas shall certify and transmit the medical records of Nawaz Ahmed from the Belmont County Jail within 20 days of the date of this entry.